Citation Nr: 0718092	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran timely filed a notice of disagreement 
to the July 31, 2003, rating decision denying entitlement to 
service connection for back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

3.   Entitlement to special monthly pension based on the need 
for aid and attendance of another person or on account of 
being housebound.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1954 to 
December 1957.
 
The issue of whether the appellant filed a timely notice of 
disagreement to the July 31, 2003 rating decision comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2004 determination by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2005, a statement of the 
case was issued in June 2005, and a substantive appeal was 
received in July 2005.  The veteran's substantive appeal 
requested a Board hearing with respect to this issue; 
however, this request was subsequently withdrawn in July 
2005.  

The remaining issues come before the Board on appeal from an 
October 2005 rating decision by the RO.  A notice of 
disagreement was received in November 2005, a statement of 
the case was issued in April 2006, and a substantive appeal 
was received in April 2006.  A Board video conference hearing 
was held with respect to these issues in September 2006.

In his September 2006 hearing testimony, the veteran raised a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for failure to diagnose a heart attack in 
December 1994.  Thus, this issue is referred back to the RO 
for appropriate action.  

Further, the Board notes that the veteran subsequently 
submitted evidence to the Board in March 2007 without a 
waiver of RO consideration.  Nevertheless, this evidence is 
not relevant to the issues currently on appeal, but rather 
appears to pertain to the veteran's new claim under 
38 U.S.C.A. § 1151.  Thus, this evidence should be addressed 
by the RO when adjudicating the new claim.   




FINDINGS OF FACT

1.  The veteran was informed by correspondence dated July 31, 
2003 that his claims for entitlement to service connection 
for back disability and special monthly pension had been 
denied.

2.  A notice of disagreement was not received within one year 
of the July 31, 2003 notification of the denial of the 
veteran's claims for entitlement to service connection for 
back disability and special monthly pension.  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has not been received since the July 31, 2003 
rating decision.

4.  The veteran is able to perform the basic functions of 
self care and is not so helpless as to be in need of the 
regular aid and attendance of another individual.

5.  The veteran is over 65 years old and has a disability 
rated 60 percent or higher.


CONCLUSIONS OF LAW

1.  The veteran did not timely file a notice of disagreement 
to the July 31, 2003, denying his claims for entitlement to 
service connection for back disability and special monthly 
pension.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.302 (2006).

2.  The July 31, 2003, rating decision, which denied 
entitlement to service connection for back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  No new and material evidence has been received since the 
July 31, 2003, rating decision denying service connection for 
back disability; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  The criteria for entitlement to special monthly pension 
based on the need of aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2006).

5.  The criteria for entitlement to special monthly pension 
on account of being housebound are met.  38 U.S.C.A. §§ 1513, 
1521, 5107 (West 2002); 38 C.F.R. 
§ 3.351 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Although the appellant has not been provided with a VCAA 
notice pertaining to the specific issue of timeliness of the 
notice of disagreement, the Board finds that notice is not 
required by the facts of this particular case.  Because this 
case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  Moreover, the appellant was informed of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative actions taken, the 
reasons and bases for the decisions, and the time limits for 
filing a notice of disagreement.  Thus, he was provided 
adequate notice as to the evidence needed to not only 
substantiate his claim, but also to file a timely notice of 
disagreement.  Therefore, as it relates to the issue on 
appeal, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Finally, in view of the narrow questions of the law and fact 
on which this matter turns, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the matter of the timeliness of the appellant's 
notice of disagreement.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the issue of timeliness of the notice of 
disagreement, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent necessary.  No additional assistance or 
notification to the appellant regarding this issue is 
required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the issue 
of timeliness of the notice of disagreement. Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  As such, there 
has been no prejudice to the claimant that would warrant a 
remand, and the claimant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet.App. 384 (1993).

With respect to the issues of new and material evidence to 
reopen a claim for back disability and special monthly 
pension, the record shows that in January 2005 and February 
2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that both VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit any evidence in his possession that 
pertains to his claims.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the veteran in January 2005 and February 2005, 
which was prior to the October 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the January 2005 letter informed the veteran of 
what evidence was necessary to establish entitlement to 
service connection.  Further, the January 2005 letter 
notified the veteran of what constitutes new and material 
evidence.  Moreover, the RO previously denied the claim for 
back disability because there was no evidence of any type of 
back injury while in service.  The January 2005 letter 
specifically requested evidence of a back injury during 
service.  Thus, the requirements set forth in Kent have been 
satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records from 1986 to June 2006 as well as July 2005 
and September 2005 VA examination reports.  Further, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC); however, the NPRC 
responded in May 2003 that the records were destroyed in the 
1973 fire.  Further, in May 2005, in response to an RO 
request for additional records, including service medical 
records, Surgeon General Office records, and sick/morning 
reports, the NPRC provided that no sick reports were 
available after June 1951 and a search of records from 
Landsthul, Germany Army hospital were reviewed, but no 
sick/injured remarks were located.  Lastly, the RO also 
requested records from the Social Security Administration 
(SSA); however, a June 2006 response from SSA indicated that 
the records had been destroyed.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue of special monthly pension, the 
veteran was afforded VA aid and attendance examinations in 
July 2005 and September 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide the issue of 
special monthly pension.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Moreover, with respect to the issue concerning back 
disability, where there is no showing of an injury in service 
or a link between the veteran's current disability and his 
active service, a VA medical examination is not necessary.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Timeliness of Notice of Disagreement

The present appeal involves the issue of whether a notice of 
disagreement was timely filed to a July 31, 2003 rating 
decision.  Under the provisions of 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  In 
essence, the following sequence is required: there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet.App. 355 (1993).

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 20.302.

In a July 31, 2003 rating decision, the RO denied the 
veteran's claims for service connection for back disability 
and special monthly pension.  In a letter dated July 31, 
2003, the veteran was duly notified of the decision and his 
procedural and appellate rights.

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or any representative submitted any written 
statement within the appellate period which could be 
interpreted as a notice of disagreement with the July 31, 
2003 decision.  The Board recognizes that the veteran 
submitted a written statement within the one year period in 
November 2003.  However, the Board finds that this statement 
does not constitute a notice of disagreement because it did 
not express dissatisfaction or disagreement with the July 31, 
2003 determination and a desire to contest the result.  See 
38 C.F.R. § 20.201.  Rather, it is clear that the intention 
of this statement was simply to inquire about the status of 
the veteran's claim.  In fact, the statement is titled 
"claim inquiry."  The first document filed after the July 
31, 2003 decision that indicated a desire to contest the 
results of that decision was submitted in September 2004 and 
was actually titled "notice of disagreement."  
Nevertheless, this statement was submitted well over a year 
from the July 31, 2003 decision and, thus, cannot be 
considered a timely notice of disagreement.  

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or submit a notice of disagreement in a 
timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. 
Brown, 5 Vet.App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with section 20.303).

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement to the 
July 31, 2003 decision denying entitlement to service 
connection for back disability and special monthly pension; 
thus, the Board does not have jurisdiction over the noted 
issues stemming from that decision.  See 38 U.S.C.A. §§ 7105, 
7108; Rowell v. Principi, 4 Vet.App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).

The Board is bound by the regulations of the VA, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the VA.  38 U.S.C.A. 
§ 7104(c).  Applying the applicable criteria to the facts in 
this case, it is clear that the veteran did not submit a 
timely notice of disagreement to the July 31,2003 decision 
denying his claims for entitlement to service connection for 
back disability and special monthly pension.

III.  New and Material Evidence to Reopen a Claim for Back 
Disability

In light of  the above analysis, the present appeal also 
involves the issue of whether new and material evidence has 
been received to reopen a claim for back disability.  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  It appears that the RO 
reopened the veteran's claims in its April 2006 statement of 
the case and decided the issue on the merits.  Even though 
the RO reopened the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection for back disability was denied by the RO 
in a July 31, 2003 rating decision.  As discussed in the 
above analysis, the veteran was informed of this rating 
decision, and he failed to file a timely notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the July 31, 2003 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

The evidence of record prior to the July 2003 rating decision 
consisted of an October 1957 service examination prior to 
discharge and VA treatment records from February 1986 to July 
2003, and various statements by the veteran.  

The veteran's service medical records were not available for 
review.  However, an October 1957 service examination prior 
to discharge showed that the veteran's spine was evaluated as 
clinically normal.  The examination noted the following: 
mumps in childhood; removal of a cyst on the chin; a small 
laceration scar on the abdomen; and that the veteran wore 
glasses.  The veteran expressly denied all other significant 
medical history.  Nevertheless, in numerous statements of 
record, the veteran has claimed that he fell off a scaffold 
while in service and was treated at the base hospital in 
Landstuhl, Germany.  VA treatment records showed that 
approximately in May 1995, the veteran started complaining of 
neck pain.  An October 1995 MRI of the lumbosacral spine 
showed some degenerative changes with osteophytes in the 
lumbar vertebral bodies; limbus vertebra in L4 and L3 
vertebral bodies; and transitional segment of lumbosacral 
spine with some fusion of left transverse process.  A 
November 1995 MRI of the cervical spine showed no significant 
abnormality.  Follow up treatment records showed continuing 
complaints of neck and low back pain.  An April 2003 VA 
treatment record showed that the veteran had cervical 
spondylosis with current clinical evidence for upper 
extremity neurologic deficit and lumbosacral spondylosis and 
mild scoliosis with no evidence for lower extremity 
neurologic deficit.  Nevertheless, the RO denied the 
veteran's claim in July 2003 because there was no evidence of 
any type of back injury that had occurred in service.

Since the July 2003 rating decision, the following additional 
evidence has been added to the record: VA treatment records 
from July 2003 to June 2005; a July 2005 VA aid and 
attendance examination; a September 2005 VA aid and 
attendance examination; and the veteran's September 2006 
hearing testimony.  Initially, the Board notes that the 
veteran's hearing testimony basically indicated that he had 
fell from a scaffold and hurt his back while in service.  
Thus, the veteran's hearing testimony cannot be considered 
new because it is redundant of statements he made prior to 
the last final rating decision.  

VA treatment records showed continuing complaints of back 
pain and additional diagnoses of cervical and lumbar spine 
disabilities, including mild degenerative disc disease of the 
cervical spine; spinal stenosis of the lumbar spine and 
lumbar radiculopathy.  The records also showed that the 
veteran had received steroid injections.  The July 2005 VA 
examination report indicated that the request for an Aid and 
Attendance examination was in error, but rather the veteran 
was seeking an examination for his back.  The veteran 
complained of significant low back pain from an injury he had 
in service when he fell from scaffolding.  Again, at the 
September 2005 VA aid and attendance examination, the veteran 
complained of excruciating chronic low back pain.  As this 
medical evidence was not already of record at the time of the 
July 2003 rating decision and includes additional diagnoses 
of back disabilities, which are not found in previous medical 
evidence, the Board finds that this additional medical 
evidence is new because it is not redundant of previous 
medical evidence.  However, since these medical records do 
not include any evidence of a back injury while in service, 
this evidence is not material because it does not relate to 
an unestablished fact, such as whether the veteran had an 
injury to his back while in service, which is necessary to 
substantiate the veteran's claim.  Accordingly, the claim of 
entitlement to service connection for back disability is not 
reopened.  38 U.S.C.A. § 5108. 

IV.  Special Monthly Pension

The veteran is also seeking special monthly pension based on 
the need for aid and attendance of another person or on 
account of being housebound.  In this case, the veteran has 
been assigned a permanent and total disability evaluation for 
pension purposes since December 1994.  His principal 
disability as classified by the RO is coronary artery 
disease, post myocardial infarction currently rated as 100 
percent disabling.  

The veteran was initially afforded a VA Aid and Attendance 
examination in July 2005.  However, there appears to have 
been some confusion in that the veteran thought he was 
reporting for an examination concerning his low back 
disability service connection claim.  Thus, a complete Aid 
and Attendance examination was not done.  The veteran was 
afforded another Aid and Attendance Examination in September 
2005.  The examiner noted that the veteran was not 
hospitalized or permanently bedridden and had driven himself 
to the VA examination without an attendant.  The veteran had 
bifocal corrective lenses.  The veteran reported dizziness 
when he walked, but not when he drove.  He denied bowel or 
bladder incontinence.  He denied loss of memory, but 
indicated that he had poor balance affecting his ambulation 
due to lower extremity weakness from the chronic lower back 
pain.  He stated that he could perform all the functions of 
daily living except toileting required assistance.  The 
veteran could travel beyond his home by ambulation or 
driving.  He went to the casino and buffet.  He used a crutch 
for ambulatory support sometime.  He mainly watched 
television.  On examination, the veteran did not have any 
functional restrictions with reference to strength or 
coordination and ability for dressing, self-feeding, bathing, 
shaving and toileting.  The examiner did note that he had 
decreased limitation of motion of the lumbar spine.  The 
veteran was capable of maintaining his benefit payments and 
to protect himself from the hazards and dangers of daily 
environment.  The veteran was able to walk without the 
assistance of another person a total of one city block.  He 
stated that he used a crutch when he went out to the buffet 
sometimes.  The veteran was able to leave his home daily by 
ambulation or driving.  The examiner opined that there were 
no permanent restrictions in the examination noted.  

Entitlement to aid and attendance benefits is predicated upon 
the evidence of record showing that the veteran is so 
helpless as to need regular aid and attendance of another 
person.  A person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so nearly helpless or blind, as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 (2003).  
Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as:  inability of the claimant to dress 
and undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination, and it is defined as that condition which, 
through its essential character, actually requires that all 
the disability conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with his contention as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of records shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, the veteran does not establish a 
factual need for aid and attendance.  Although the veteran 
has limited mobility, he is nevertheless shown on objective 
examination to be capable of dressing himself, keeping 
himself ordinarily clean and presentable and feeding 
himself.  He can attend to the wants and needs of nature and 
protect himself from the hazards and dangers incident to his 
daily environment.  It is not established that his 
disabilities render him unable to attend to the needs of 
daily living without the regular aid and assistance of 
another person.  He is not prevented from performing 
activities outside his home, such as going to the buffet or 
casino.  He is independent and can manage his own affairs.  
Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.

The Board has also given consideration as to whether the 
veteran is housebound.    Housebound benefits are warranted 
if the veteran has a single permanent disability rated at 100 
percent and has additional disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound, but does not qualify for pension at 
the aid and attendance rate.  The requirement of permanently 
housebound is that a veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. §§ 
1502(c), 1521(e); 38 C.F.R. 
§ 3.351(d).  With respect to the veteran's claim for special 
monthly pension at the housebound rate, the record does not 
show that the veteran has a 100 percent disorder along with 
disabilities separately ratable as 60 percent disabling.  
However, the veteran in this case, who was born in April 
1937, is over 65 years of age and has a disability rating of 
100 percent.  38 U.S.C.A. § 1513(a) requires that the 
Secretary pay a veteran, who is 65 years of age or older and 
who meets the service requirement of § 1521, pension at the 
rates prescribed by § 1521 and under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  Accordingly, 
the condition that the veteran has a disability rated as 
permanent and total to establish entitlement to special 
monthly pension on account of being housebound is excluded.  
Thus, a wartime veteran 65 years or older who possesses a 
minimum disability rating of 60 percent, as is the case here, 
is considered permanently housebound.  See Hartness v. 
Nicholson, 20 Vet.App. 216 (2006).

In Hartness, the Court indicated that an otherwise qualified 
veteran would be awarded special monthly pension if, in 
addition to being at least 65 years old, he or she had at 
least a 60% rating, or is considered permanently housebound 
as defined under 38 U.S.C. § 1502(c)."  Since the veteran is 
65 years old and has a rating of 60% or more, it would appear 
that the question of whether he is housebound need not be 
considered.  


ORDER

A timely notice of disagreement to the July 31, 2003 rating 
decision was not received.  Further, new and material 
evidence to reopen a claim for back disability has not been 
received.  Entitlement to special monthly pension based on 
the need for aid and attendance is not warranted.  To that 
extent, the appeal is denied. 

Entitlement to special monthly pension on account of being 
housebound is warranted.  To that extent, the appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


